{¶ 13} Appellant's motion for reconsideration fails to meet the test set forth in Matthews v. Matthews (1981), 5 Ohio App.3d 140. For the reasons set forth in my separate concurrence, I see no basis to reconsider this court's judgment.
 {¶ 14} As to appellant's motion to certify a conflict, I agree with the majority concerning the first issue: forbearance of a legal claim was not addressed. As to the second issue, promissory estoppel does not apply in the absence of evidence of detrimental reliance. Because, as noted in the separate concurrence, no evidence of detrimental reliance was presented here, no conflict exists on the issue of promissory estoppel.
 {¶ 15} For the above reasons, I concur in the majority's judgment that appellant's motions for reconsideration and to certify a conflict be denied.